Citation Nr: 1201443	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for cardiovascular disease.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for bilateral tinnitus.

10.  Entitlement to service connection for headaches, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served in the Air National Guard from 1979 to 2006, with active duty periods from May 1980 to October 1980, November 1988 to March 1989, January 1993 to April 1993, and from September 1994 to October 1994, and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, a back disability, and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the January 2011 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the claims of entitlement to service connection for PTSD, dermatitis, cardiovascular disease, heart disability, muscle pain, and joint pain. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the claims for entitlement to service connection for PTSD, dermatitis, cardiovascular disease, heart disability, muscle pain, and joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn on record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

In a March 2009 rating decision, the RO denied entitlement to service connection for PTSD, dermatitis, cardiovascular disease, heart disability, muscle pain, and joint pain.  In March 2009, the Veteran filed a notice of disagreement.  In April 2010, the RO issued a statement of the case.  In May 2010, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  At the January 2011 Board hearing, the Veteran expressed his desire to withdraw his appeal regarding the above-noted issues.  This is sufficient to withdraw the issues on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for PTSD, dermatitis, cardiovascular disease, heart disability, muscle pain, and joint pain, and the issues must be dismissed.


ORDER

The appeal regarding the issues of entitlement to service connection for PTSD, dermatitis, cardiovascular disease, heart disability, muscle pain, and joint pain is dismissed.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims.  Remand is required to attempt to obtain additional service treatment records (STRs), service personnel records (SPRs), and VA examinations.  

Regarding each of the claims on appeal, remand is required to attempt to obtain additional STRs and SPRs.  Partial STRs and SPRs are associated with the claims file.  In February 2009, the RO issued a memorandum of unavailability regarding the Veteran's remaining STRs, noting that it had contacted the National Personnel Records Center, the Defense Personnel Records Information Retrieval System, the Little Rock Air Force Base treatment facility, and the Tinker Air Force Base treatment facility.  In a March 2009 rating decision, the RO noted that STRs from the active duty periods of November 1988-March 1989, January 1993-April 1993, and September 1994-October 1994 were unavailable.  Although the RO made substantial efforts to obtain the Veteran's STRs, it is noted that the Veteran served in the Air Force Air National Guard.  When a veteran retires from the Air National Guard, records are sent to the state headquarters, the Office of the Adjutant General.  See VA Adjudication Procedures Manual, M21-MR, Part III, Subpart iii, 2.B.15.d.  The RO has not yet attempted to obtain STRs or SPRs from the Office of the Adjutant General.  

Additionally, although the Veteran's time, including specific dates, on ACDUTRA and INACDUTRA is generally well-documented from 1979 to 2003, there are missing time periods.  The specific dates of ACDUTRA and INACDUTRA for the years 1979-83, 1986-87, 1989, 1991-92, 2001-02, and 2004-06, is not associated with the claims file.  Additional attempts to obtain this information must be made.  The Board thus finds that further efforts, including, but not limited to, contacting the Office of the Adjutant General, to obtain additional STRs and SPRs must be conducted.  

Regarding the claim for entitlement to service connection for a lumbar spine disorder, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO did not provide the Veteran with an examination regarding this claim.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, VA and private medical records provide diagnoses of lumbago and lumbar strain with questionable radiculopathy.  The Veteran provided testimony that he injured his lumbar spine in the 1993 inservice incident in which he injured his cervical spine.  He also provided testimony that his current lumbar spine disorder is related to the heavy lifting he conducted while on periods of active duty, ACUDTRA, and INACDUTRA.  Additionally, the Veteran has asserted that he has had ongoing back pain since the 1993 injury and that he has self-medicated since that time.  But the evidence of record also indicates an intercurrent 2003 lumbar spine injury and the 1993 STRs show a cervical spine injury, but not a lumbar spine injury.  Because there is evidence of a currently diagnosed disability, an in-service event, and an indication that the current disabilities may be associated with the in-service event, but evidence of an intercurrent injury, the Board finds that remand for a VA examination and medical opinion is required. 

Regarding the claims for entitlement to service connection for bilateral hearing loss and bilateral tinnitus, remand is required for a supplemental examination and opinion.  An audiological examination was provided in April 2010.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In the 2010 VA audiological examination report, the examiner provided the opinion that the bilateral hearing loss was not related to service if the Veteran was on active duty from December 1979-December 1980, November 1988-March 1989, and January 1993-April 1993, but was related if the Veteran was on active duty from 1979 to 2006.  The examiner supported this opinion by noting that there was normal hearing on service entrance in 1979, progressive hearing loss of the bilateral ears in 2001-03, and no separation audiogram.  This opinion is not, however, based on all of the relevant information.  The Veteran was on active duty for the above 3 periods, but also from September 1994 to October 1994.  Additionally, he served various periods of ACDUTRA and INACDUTRA from 1979 to 2006.  The Veteran's SPRs indicate that due to his military occupational specialty as a power production craftsman, he had hazardous noise exposure throughout his active duty, ACDUTRA, and INACDUTRA service.  Thus, an opinion that takes into account the time spent on active duty, ACDUTRA, and INACDUTRA is required. 

Additionally, the examiner opined that tinnitus was not related to active service because although the Veteran reported tinnitus of 12 years, he had denied tinnitus in a 2001 STR.  In a June 2010 private medical record, however, the examiner found that noise-induced hearing loss was causing the Veteran's tinnitus.  Thus, this issue is intertwined with the claim for hearing loss and requires clarification.  Thus, remand for a VA medical opinion is required.  

Regarding the Veteran's claim for entitlement to service connection for headaches, remand is required to obtain a VA examination.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  No examination regarding headaches was provided.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Here, at the Board hearing, the Veteran asserted that the condition was secondary to his service-connected cervical spine disability.  The Veteran has provided competent lay testimony of current headaches, because this condition is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran has also stated that his headaches begin with radiating pain from his cervical spine.  Because there is evidence of a current disability that may be associated with a service-connected disability, remand for a VA examination and medical opinion is required. 

While on remand, the AMC should also attempt to obtain any recent VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The most recent VA treatment records in the claims file are dated in October 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any additional SPRs and STRs that he may have in possession.  Specifically request that the Veteran send in any documentation pertaining to the specific dates he served on ACDUTRA and INACDUTRA dates in the years 1979-83, 1986-87, 1989, 1991-92, 2001-02, and 2004-06.  Also request that he identify by name, address and dates of treatment or examination any private medical records not already associated with the claims file.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate Office of the Adjutant General and the Veteran's National Guard unit to attempt to obtain additional STRs and SPRs.  Conduct any other development, including contacting any other government records repositories that may have the Veteran's STRs and SPRs.  Document for the record all actions taken, including all government records repositories that were contacted and why.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, specifically those dated after October 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

4.  After any additional records, including VA medical records, are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral hearing loss and tinnitus.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  All testing, to include an audiogram, must be performed.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  Prior to rendering the opinion, the examiner is directed to the audiograms contained in the STRs and to the dates of the Veteran's active duty, ACDUTRA, and INACDUTRA service.  The examiner must obtain a detailed history of the Veteran's in-service and post-service noise exposure, to specifically include a full history of his noise exposure while on active duty, ACDUTRA, and INACDUTRA.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss is as likely as not (a 50% or greater likelihood) related to the Veteran's active duty or ACDUTRA, to include cumulative noise exposure from his multiple periods of active duty and ACDUTRA.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether the bilateral tinnitus is as likely as not (50 percent or greater likelihood) related to the Veteran's active duty or ACDUTRA, to include cumulative noise exposure from his multiple periods of active duty and ACDUTRA.  The examiner must also render an opinion as to whether the bilateral tinnitus is as likely as not (50 percent or greater likelihood) caused or aggravated by the Veteran's bilateral hearing loss.  The examiner must address the 1998 and 2001 STRs in which tinnitus is denied and the Veteran's lay statements at the Board hearing wherein he asserted that he was asked about tinnitus rather than ringing of his ears.

5.  After any additional records, including VA medical records, are associated with the claims file, provide the Veteran with an examination regarding the nature and etiology of his headaches.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must elicit from the Veteran a full history of his headaches.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's headaches are as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected cervical spine disorder caused or aggravated the headaches.  

6.  After any additional records, including VA medical records, are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the lumbar spine disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the lumbar spine disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address 1) the Veteran's statements that he injured his lumbar spine in 1993 in the same incident in which he injured his cervical spine, 2) the assertions that the heavy lifting while on active duty, ACDUTRA, INACDUTRA injured his lumbar spine; and 3) the intercurrent 2003 lumbar spine injury.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


